83§§¥§1§18¥188§?518§ BSSHRR‘§H% l§'lpil§lietloi£é?félgpa§%gle¢tlo?lz 3

THIS AGREEMENT IS A LEGAL DOCUMENT. YOU SHOULD CONSULT
WITH COUNSEL BEFORE SIGNING IT

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release is entered into as of this 18th day of October,
2018, by and between Yost & Campbell of Rockland, Inc. (“the Company”), Kevin Monahan,
Thomas Monahan, and Ceci Monahan, (collectively with the Company, “Defendants”), and
Julissa Ismail (“Plaintiff”).

WHEREAS, on July 23, 2018, Plaintiff commenced an action against Defendants in the
United States District Court for the Southern District of New York, docket number 18-CV-06572
(CS) (the “Civil Action”), alleging violations of the Fair Labor Standards Act (“FLSA”) and
New York Labor Law (“NYLL”), including a claim of retaliation;

WHEREAS, on August 13, 2018, Defendants appeared through counsel;

WHEREAS, on August 14, 2018, the Court issued a Mediation Referral Order which
required the parties to mediate this action through the Southern District Mediation program prior
to a Rule _16(b) Case Management Conference;

WHEREAS, Defendants have not formally answered but have denied and continue to
deny that they violated any of Plaintiff’s rights, that they failed to properly pay Plaintiff and their
other employees for time worked at the regular rate of pay or at the applicable overtime rate,
that they retaliated in any manner against Plaintiff, and that they otherwise committed any
Wrongful act with respect to her or any other employee; and

WHEREAS, a mediation was conducted on October 2, 2018;

WHEREAS, the parties recognize the time consuming and costly nature of continued
litigation and have agreed to settle the Civil Action without further proceedings on the terms

provided for herein;

 

.Case 7:18-cV-06572-CS Document 18-1 Filed 11/02/18 Page 2 of 13
Case 7:18-cv-06572-CS Document 15 Filed 10/18/18 Page 15 of 24

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the parties hereto agree as follows:

1. The Civil Action is settled for the total gross sum (inclusive of attorneys’ fees and
costs) of Thirty Thousand Dollars ($30,000) (the “Settlement Amount”) to be paid by
Defendants as provided below in exchange for the dismissal of the Civil Action with prejudice
and without costs and for the release, covenants and agreements of Plaintiff and her attorneys
contained in this Settlement Agreement and Release.

2. (a) Payment of the Settlement Amount will be made by delivery as provided
in subclause 2(b) below of the following checks (the “Settlement Checks”): (i) One check
payable to Julissa Ismail in the amount of Nine Thousand Six Hundred and Forty Dollars and No
Cents, (ii) a second check payable to Julissa Ismail in the amount of Nine Thousand Six Hundred
and Forty Dollars and No Cents, and (iii) one check payable to El-Hag & Associates in the
amount of Ten Thousand Seven Hundred and Twenty Dollars and No Cents.

(b) Defendants Will deliver the Settlement Checks, or cause them to be
delivered, to Jordan El-Hag, Esq. at El-Hag & Associates, PC, 777 Westchester Avenue, White
Plains, NY 10604, within thirty (3 0) calendar days after this settlement has been approved by the
Court and Plaintiff’ s counsel has delivered to Defendant’s counsel a signed Stipulation of
Dismissal with Prejudice of the Civil Action in the form annexed hereto as Exhibit A (the
“Stipulation of Dismissal”). If the final date pursuant to which the Settlement Checks must be
delivered falls on a Saturday, Sunday or legal holiday, Defendants may deliver the Settlement
Checks, or cause them to be delivered, on the next business day. The Stipulation of Dismissal
shall be held in escrow for five (5) business days after the Settlement Checks have been

delivered, and then may be filed with the Court, unless otherwise agreed to by the parties. In the

 

Case 7:18-cV-06572-CS Document 18-1 Filed 11/O2/18 Page 3 of 13
Case 7:18-cv-06572-CS Document 15 Filed 10/18/18 Page 16 of 24

event any other document is required to cause the dismissal of the Civil Action with prejudice,
Plaintiff will, promptly upon request, execute it and deliver it to Defendants’ counsel and/or
cause Plaintiff’s counsel to do so, as required. In the event the Defendants default on their
obligation to pay the Settlement Amount, this Agreement shall become null and void, and
Plaintiff may renew this Civil Action. The Court shall retain jurisdiction over the enforcement of
this Settlement Agreement until the Settlement Amount is paid as required herein.

(e) The amount set forth in subclause 2(a)(i) shall be considered wages and
shall be subject to all applicable withholding Plaintiff will receive a W-2 for the portion of the
Settlement Amount covered by subclause 2(a)(i).

(d) The amount set forth in subclause 2(a)(ii) shall be considered liquidated
damages and shall be paid in a lump sum. Plaintiff will receive a 1099 for the portion of the
Settlement Amount covered by subclause 2(a)(ii).

(e) The amount set forth in subclause 2(a)(iii) shall be considered as
attorneys’ fees and costs. The parties therefore believe it is not subject to payroll or income tax
withholding Plaintiff’s counsel will receive a Form 1099 for the portion of the Settlement
Amount covered by subclause 2(a)(iii).

(f`) Defendants do not make, and have not made, any representations
regarding the tax treatment, taxability and/or non-taxability of the Settlement Amount (or any
portion thereof). Plaintiff acknowledges that she has been advised to seek independent advice
from a tax professional of her choosing regarding the tax treatment, taxability and/or non-
taxability of the Settlement Amount (or any portion thereof), and has not relied upon any
representation of Defendants, Defendants’ counsel, or her Counsel on that subject. Plaintiff and

Plaintiff’s counsel understand that, in the event that any municipal, state or federal income or

 

€§§S fif§r&l/’r@§§f§r§§ BSEHH?§HE i§'¢il§defblfé%l§vapg%@@“o@lz$

other tax, including interest and penalties thereon, is ultimately determined to be payable by
Plaintiff and/or Plaintiff’s counsel (as the case may be) on or from the Settlement Amount (0r
any portion thereof), any such obligations arising from or attributable to the Settlement Amount
are the sole responsibility of the Plaintiff and/or Plaintiff"s counsel, as applicable Plaintiff
hereby agrees to indemnify and holds harmless Defendants, and its officers, directors, employees
and agents against any tax, interest, or penalties, or any fees, costs, attorneys’ fees, or damages,
arising from any demand, order, or claim by any taxing authority to pay any tax, interest, or
penalty owed by plaintiff on or from the Settlement Amount (or any portion thereof).
Notwithstanding the foregoing, Plaintiff shall not be liable for indemnification for any tax
liabilities stemming from the Defendants’ requirement to withhold and remit employee payroll
taxes from the Settlement Check set forth in subclause 2(a)(i).

3. The parties acknowledge that this agreement shall be publicly filed, and that
because it is publicly filed it is not confidential.

4. In consideration of the undertakings and obligations assumed by Defendants in
this Settlement Agreement and Release, Plaintiff, on her own behalf and on behalf of her heirs,
executors, administrators, other personal representatives and assigns, hereby covenants not to sue
and fully, permanently and unconditionally releases Yost & Campbell Of Rockland, Inc., and its
past and current principals, officers, directors, agents and employees, and Kevin Monahan,
Thomas Monahan, and Ceci Monahan, and each of their heirs, executors, administrators,
successors and assigns (collectively, the “Defendant Releasees”), jointly and individually, from
any and all claims or causes of action relating to her employment with the Company or the
termination of her employment. This release includes all claims for discrimination or harassment

under applicable federal, state, or local law, any claims in tort or breach of contract or quasi-

 

Case 7:18-cV-06572-CS Document 18-1 Filed 11/O2/18 Page 5 of 13
Case 7:18-cv-06572-CS Document 15 Filed 10/18/18 Page 18 of 24

contract, as well as all claims which were raised or which could have been raised against any or
all of the Defendant Releasees in the Civil Action, including any claims for unpaid wages,
unpaid overtime, and retaliation under the Fair Labor Standards Act, 29 U.S.C. §201, et seq., or
those same claims as well as alleged statutory violations relating to notice and pay stub, under
the New York State Labor Law §§ 191, 193, 196-d, l98-b, 650, et. seq., 652, and 663 and
relevant sections of N.Y. Comp. Codes R. & Regs. Nothing in this Agreement shall operate to
preclude Plaintiff from enforcing, or shall adversely affect her right or ability to enforce, this
Settlement Agreement.

6. In consideration of the undertakings and obligations assumed by Plaintiff in this
Settlement Agreement and Release, including the General Release of claims set forth in
paragraph 6, above, the Company, on behalf of itself and its past and current principals, officers,
directors, agents and employees, and, Kevin Monahan, Thomas Monahan, and Ceci Monahan, on
their own behalf and on behalf of their heirs, executors, administrators, other personal
representatives and assigns, hereby covenants not to sue and fully, permanently and
unconditionally releases Plaintiff, and each of her heirs, executors, administrators, successors
and assigns (collectively, the “Plaintiff Releasees”), jointly and individually, from any and all
claims or causes of action relating to her employment with the Company or the termination of
her employment. This release includes all claims in tort or breach of contract or quasi-contract,
as well as all claims which were raised or which could have been raised against any or all of the
Plaintiff Releasees in the Civil Action. Nothing in this Agreement shall operate to preclude
Defendants from enforcing, or shall adversely affect their right or ability to enforce, this

Settlement Agreement.

 

Case 7:18-cV-06572-CS Document 18-1 Filed 11/O2/18 Page 6 of 13
Case 7:18-cV-06572-CS Document 15 Filed 10/18/18 Page 19 of 24

7. By signing this Settlement Agreement and Release, the parties acknowledge and
agree that: (a) each has been afforded a reasonable and sufficient period of time to review, to
deliberate and to negotiate the terms of this Settlement Agreement and Release; (b) that each has
been specifically encouraged to consult with legal counsel of their choice before signing it and
had a fair opportunity to do so and has in fact consulted counsel for such purpose; (c) each has
carefully read and understands the terms of this Settlement Agreement and Release, all of which
have been hilly explained by their counsel; (d) each has signed this Settlement Agreement and
Release freely and voluntarily and without duress or coercion and with full knowledge of its
significance and consequences and of the rights relinquished, surrendered, released and
discharged hereunder; (e) the consideration set forth in this Settlement Amount is sufficient for
the promises, payments and covenants set forth herein; and (f`) the only consideration for signing
this Settlement Agreement and Release are the terms stated herein and no other promise,
agreement or representation of any kind has been made to the parties by any person or entity
whatsoever to cause him to sign this Settlement Agreement and Release.

8. Plaintiff acknowledges that the settlement embodied in this Settlement Agreement
is a compromise of disputed claims and that neither the payments to be made to Plaintiff and
Plaintiff’s counsel pursuant to this Settlement Agreement and Release nor any of the terms of
this Settlement Agreement and Release are to be construed as an admission of liability or
wrongdoing on the part of Defendants or as confirmation of any of Plaintiff’ s claims. Plaintiff
acknowledges that liability and wrongdoing have_ been, and continue to be, expressly denied by

Defendants.

 

§§§§ 751§1€§/1@§§7§=§§ §§§HH?§H£ H'¢i|§de£blfé¢£tél&>a@@@@@7o®izh3

10. Other than the payments of the Settlement Amount to be made pursuant to this
Settlement Agreement and Release, each party will bear his or its own costs and attorneys’ fees
in connection with the Civil Action and this Settlement Agreement and Release.

ll. Plaintiff represents and warrants that she has not heretofore assigned or
transferred, or purported to have assigned or transferred, to any person or entity, any Claim
released by the release given by her in Paragraph 4 of this Agreement.

12. Should any provision of this Settlement Agreement and Release require
interpretation or construction, the presumption providing that a document or agreement is to be
interpreted or construed more strictly against the party that prepared the document or agreement
shall not apply, it being agreed that all parties (by their respective counsel) have participated in
the preparation of all the provisions of this Settlement Agreement and Release.

13. (a) This Settlement Agreement and Release constitutes the entire
understanding and agreement between the Defendants, on the one hand, and Plaintiff, on the
other, supersedes all previous understandings, discussions and agreements between the
Defendants or Defendants’ counsel, on the one hand, and Plaintiff or Plaintiff’s Counsel, on the
other, and may not be terminated, cancelled or modified, nor may any of its provisions be
waived, except in a Writing signed by the party to be bound.

(b) This Settlement Agreement and Release is binding on Plaintiff’s
executors, administrators, other personal representatives, heirs, and assigns and anyone claiming
through or under him.

14. Any notices required or desired to be sent pursuant to this Settlement Agreement
and Release shall be in writing and shall be sent by hand delivery, by Express Mail, or by next

business day commercial delivery service (such as Federal Express) addressed as follows:

 

Case 7:18-cV-06572-CS Document 18-1 Filed 11/O2/18 Page 8 of 13
Case 7:18-cv-06572-CS Document 15 Filed 10/18/18 Page 21 of 24

Notices sent to Plaintiff:

Julissa Ismail
Last known address on file at the Company

with a copy sent simultaneously by the same means to:
Jordan El-Hag
El-Hag & Associates, P.C.
777 Westchester Avenue
White Plains, NY 10604
Notices sent to Defendant:
Yost & Campbell
20 Brookdale Place
Mt. Vernon, NY 10550
Attention: Tom Monahan
with a copy sent simultaneously by the same means to:
Albert W. Cornacchio, Esq.
Law Offices of Albert W. Cornacchio, PC
800 Westchester Avenue, W # S608
Rye Brook, NY 10573
All notices will be deemed given When properly dispatched, except hand-delivered notices which
will be deemed given when in fact delivered to the correct address.

15. This Settlement Agreement and Release may be executed in one or more
counterparts, all of which shall become a binding agreement when one or more counterparts have
been signed by each of the parties and delivered to each of the other parties. A signed
counterpart of this Settlement Agreement and Release delivered by telecopier shall be deemed
valid. A party delivering a signed copy by telecopier also shall deliver a copy with an original

signature to the other party within three (3) business days after such telecopy signature is

delivered.

 

©a§e 7::1§-@v=oe§72=©§ Document ra-lFilEd<-:roi;n$r)r$lavagegma>ofzra

16. (a) Except when federal law applies to a particular issue, this Settlement
Agreement and Release, and the parties’ rights, obligations and remedies with respect to it and
its subject matter, will be governed and construed in all respects by the internal laws of the State
of New York without giving effect to principles of conflicts of laws.

(b) Any dispute arising out of or relating to this Settlement Agreement and
Release may be resolved only by the courts of the State of New York or, if subject matter
jurisdiction exists, by the United States federal courts, with venue in the County of Westchester
(in the case of state court) or in the Southern District of New York (in the case of federal court).
Each of the parties hereby consents to the jurisdiction of such courts over him or it in any action
involving any such dispute. Each of the parties agrees not to commence or maintain a legal
proceeding involving any such dispute in any forumexcept a court of the State of New York
located in Westchester County or the United States District Court for the Southern District of
New York (other than to enforce a judgment obtained in such courts) and agrees not to contest
the venue of any action involving any such dispute in the County of Westchester or the Southern
District of New York, as the case may be, nor to assert in any such court the doctrine of forum

non conveniens or the like.

Yost & Campbell of Rockland County, Inc.

By:

 

 

 

Julissa Ismail

 

 

(title and date) (date)

Case 7:18-cV-06572-CS Document 18-1 Filed 11/O2/18 Page 10 of 13
Case 7:18-cv-06572-CS Document 15 Filed 10/18/18 Page 23 of 24

Kevin Monahan

(date)

Thomas Monahan

(date)

Ceci Monahan

(date)

-10-

 

W?Z:JJ_%MM??Z_>©$ moment 1&1Fil%itedd/187U8Pa@@24wfc243

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

______________________________________ X
JULISSA ISMAIL, :
' Docket No. 18-cv-06572
Plaintiff,
-against- STIPULATION OF
: DISMISSAL WITH
YOST & CAMPBELL OF ROCKLAND COUNTY, : PREJUDICE
INC., KEVIN MONAHAN, THOMAS MONAHAN, :
AND CECI MONAHAN, :
Defendants. :
______________________________________ X

IT IS HEREBY STIPULATED AND AGREED, by and between the counsel for the

parties hereto, that this action is hereby dismissed, with prejudice and without costs. Each party

shall bear its own attorneys’ fees.

Dated: White Plains, New York EL-HAG & ASSOCIATES, P.C.
October 2018

__9

By:
Jordan El-Hag

Attorneys for Plaintiff

777 Westchester Avenue, Suite 101
White Plains, NY 10604

(914) 218-6190

 

Dated: New York, New York OFFIT KURMAN, P.A.
October _, 2016

By:

 

Christopher A. D’Angelo
Attorneys for Defendants

10 East 40th Street, 25th Floor
New York, New York 10016
(347) 589-8521

-11-

 

 

_”_Case 7:13-cV-06572-CS Document 18-1 Filed 11/O2/18 Page 12 of 13

 

Case 7:18-cv-06572~CS Document 15 Filed 10/18/18 Page 22 of 24

16. (a) Except when federal law applies to a particular issue, this Settlement
Agreement and Release, and the parties’ rights, obligations and remedies with respect to it and
its subject matter, will be governed and construed in all respects by the internal laws of the State
of New York without giving effect to‘principles of conflicts of laws.

(b) Any dispute arising out of or relating to this Settlement Agreement and
Release may be resolved only by the courts of the State of New York or, if subject matter
jurisdiction exists, by the United States federal courts, with venue in the County of Westchester
(in the case of state court) or in the Southern District of New York (in the case ot` federal court).
Each of the parties hereby consents to the jurisdiction of such courts over him or it in any action
involving any such disputc. Each of the parties agrees not to commence or maintain a legal
proceeding involving any such dispute in any forum except a court of the State of New York
located in Westchester County or the United States District Court for the Southern District of
New York (other than to enforce a judgment obtained in such courts) and agrees not to contest
the venue of any action involving any such dispute in the County of Westchester or the Southern
District of New York, as the ease may be, nor to assert in any such court the doctrine of forum

non conveniens or the like.

Yost & Campbell of Rocklan ounty, Inc.

By: Q`/L(,

 

 

 

 

   

 

 

\_/ Julissalsmail
."““-“/vr /0 /zs~//s /c)/lZ //X
/ nine and date) ' (darei

 

Case 7:18-cV-06572-CS Document 18-1 Filed 11/O2/18 Page 13 of 13

j
l
c %
`_J

vin Monahan

 

 

 

Qa;n<;aa@

Ceci Monahan

10 las ll DG_
(date)

 

_1()_

